DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed May 24, 2022 has been entered. Claims 1-24 remain pending in the application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is:
a communication unit in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6, 8-14, 17-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Raber (US 2012/0190968 A1) (hereinafter – Raber) in view of Bohbot (US 2014/0315169 A1) (hereinafter – Bohbot).

Regarding claims 1 and 14, Raber discloses A virtual reality apparatus for providing a virtual reality environment based on an image, the apparatus comprising (Abstract and entire document):
a display for displaying the image (Para. [0060], “FIG. 2 shows a generalized technique (200) for analysis of cognitive status of a user using testing with a virtual reality ("VR") environment.” And para. [0061], “The environment is graphically rendered on a computer monitor or, for a more immersive experience, presented to the user using virtual reality goggles or another head mounted display.”);
a sensor configured to sense motions of a user (Para. [0061], “Inputs (such as direction of movement, speed of movement) are received from the user using a force-feedback joystick, other joystick, mouse, keyboard or other input device.”);
a communication unit for communicating with an external device (FIG. 1 and para. [0051] – [0056]); and
a circuitry configured to display a virtual reality image on the display on the basis of questions for diagnosing a neurological disorder received from the external device through the communication unit (Para. [0030], “Described embodiments are directed to techniques and tools for measuring cognitive ability and/or detecting cognitive impairment or decline.” And para. [0061], ‘The environment is graphically rendered on a computer monitor or, for a more immersive experience, presented to the user using virtual reality goggles or another head mounted display.” And para. [0098] – [0099]), 
and to progress a test for diagnosing a neurological disorder while sensing motions of the user through the sensor (Para. [0098], “Movement of the participant was tracked and recorded in time-stamped coordinate files, which were used to calculate speed of movement, time to reach the target (latency), and percentage time spent in each quadrant during the visible target session and hidden target session. Percentage time spent in each quadrant is a valuable measure, as it is usually independent of velocity.”); and
wherein the questions for diagnosing a neurological disorder includes: a first screen for hiding at least an item in a virtual reality space after introducing the item (Para. [0100], “After training to locate the visible targets, the participant was trained to navigate to a hidden target (here, no flag adjacent to the target, so the participant had to remember where the hidden target was and how to get there).”); and
a second screen including questions on the at least an item (Para. [0100], “After training to locate the visible targets, the participant was trained to navigate to a hidden target (here, no flag adjacent to the target, so the participant had to remember where the hidden target was and how to get there).” Questions include locating the item as it is an instruction to find the item), and
Raber fails to disclose a memory configured to store information on a standard wearing state which is a state of wearing the virtual reality apparatus at a predetermined position for the user to be provided with images, the information on the standard wearing state including feature values detected from the image of a body part acquired in the standard wearing state,
wherein, when a dementia test result of the user is lower than a threshold value, the circuitry is configured to readjust a type and level of difficulty of the questions for the dementia test result based on an interrupt received from the external device.
However, in the same field of endeavor, Bohbot teaches a memory configured to store information on a standard wearing state which is a state of wearing the virtual reality apparatus at a predetermined position for the user to be provided with images, the information on the standard wearing state including feature values detected from the image of a body part acquired in the standard wearing state (Para. [0078], “In this embodiment, as the user is wearing the graphics display and peripheral vision may be partially or fully blocked, the user may feel much more immersed in the VR environment. If the VR glasses or goggles are fitted with accelerometers to detect motion and orientation, the user may control the direction of view of the VR environment by simply moving his head to the direction he would like to see. This may be supplemented by a navigation sensor worn on the hands or legs, or by a body position detector such as the Microsoft Kinect.RTM. system to initiate movement towards a particular direction.” Kinect uses feature vectors to detect body position, and this is generally known in the art of virtual reality.),
wherein, when a dementia test result of the user is lower than a threshold value, the circuitry is configured to readjust a type and level of difficulty of the questions for the dementia test result based on an interrupt received from the external device (Para. [0082], “For example, control module 120 may determine how long it takes a particular user to complete a given memory training module, and how many tasks in each training module are successfully completed without errors. Control module 120 may also receive feedback from sensors indicating the level of brain activity in particular regions of the brain. Based on this feedback, control module 120 may modify the training program to either increase or decrease the level of difficulty of the selected memory training modules.” Control module may be external. See also para. [0087], “if the user should appear to be having difficulty, the virtual coach can appear to provide clues and encouragement for the user to continue the memory training session.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus/method as taught by Raber to include a wearing state with feature values as taught by Bohbot in order to immerse the subject in the environment (para. [0078], “In this embodiment, as the user is wearing the graphics display and peripheral vision may be partially or fully blocked, the user may feel much more immersed in the VR environment.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus/method as taught by Raber to include difficulty adjustment as taught by Bohbot in order to adapt the training to be more useful (Para. [0082], “In an embodiment, control module 120 may be configured to adapt a memory training program in dependence upon feedback obtained from each user participating in a memory training program.”).
Regarding claims 4 and 17, Raber discloses The apparatus according to claim 1, Raber fails to disclose wherein the questions for diagnosing a neurological disorder are classified into questions having any one level of difficulty among a plurality of levels of difficulty, and it is configured to increase the number of hidden items as the level of difficulty increases.
However, in the same field of endeavor, Bohbot teaches wherein the questions for diagnosing a neurological disorder are classified into questions having any one level of difficulty among a plurality of levels of difficulty, and it is configured to increase the number of hidden items as the level of difficulty increases (Para. [0083], “For example, control module 120 may ask the user to rate the perceived level of difficulty of a particular training module, and may adapt the training program based on the user's direct feedback.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus/method as taught by Raber to include difficulty feedback as taught by Bohbot to assess the training (Para. [0083], “For example, control module 120 may ask the user to rate the perceived level of difficulty of a particular training module, and may adapt the training program based on the user's direct feedback.”).
Regarding claims 5 and 18, Raber discloses The apparatus according to claim 1, wherein the second screen is configured to perform at least one or more of: a recall step of diagnosing whether a user remembers a hidden item (Para. [0100], “After training to locate the visible targets, the participant was trained to navigate to a hidden target (here, no flag adjacent to the target, so the participant had to remember where the hidden target was and how to get there).” Questions include locating the item as it is an instruction to find the item);
a recognition step of diagnosing whether the user distinguishes between the hidden item and other items (Para. [0100], “After training to locate the visible targets, the participant was trained to navigate to a hidden target (here, no flag adjacent to the target, so the participant had to remember where the hidden target was and how to get there).” Questions include locating the item as it is an instruction to find the item); and
a matching step of diagnosing whether the user can associate a hidden item with a location (Para. [0100], “After training to locate the visible targets, the participant was trained to navigate to a hidden target (here, no flag adjacent to the target, so the participant had to remember where the hidden target was and how to get there).” Questions include locating the item as it is an instruction to find the item).
Regarding claims 6 and 19, Raber discloses The apparatus according to claim 5, wherein the second screen performing the recall step sequentially displays the hidden items and includes a first user interface for inquiring the user to say where the displayed items are hidden (Para. [0100], “After training to locate the visible targets, the participant was trained to navigate to a hidden target (here, no flag adjacent to the target, so the participant had to remember where the hidden target was and how to get there).” Questions include locating the item as it is an instruction to find the item).
Regarding claims 8 and 21, Raber discloses The apparatus according to claim 5, wherein the second screen performing the matching step displays a virtual reality space in which the at least an item is hidden and includes a third user interface for asking the user to find the hidden items while the user himself or herself moves (Para. [0100], “After training to locate the visible targets, the participant was trained to navigate to a hidden target (here, no flag adjacent to the target, so the participant had to remember where the hidden target was and how to get there).” Questions include locating the item as it is an instruction to find the item).
Regarding claims 9 and 22, Raber discloses The apparatus according to claim 8, wherein the circuitry is further configured to calculate a score on the basis of a first condition of a distance that the user has moved, a second condition of a time consumed by the user to answer all the questions for diagnosing a neurological disorder, and a third condition of an answer sheet created on the basis of a voice or a motion of the user (Para. [0098] – [0102], “For analyzing probe trial data on Memory Island, the environment was divided into four quadrants and data was analyzed for the percentage of time spent in each quadrant, with the percentage of time spent in each quadrant as a within-participant measure.”).
Regarding claims 10 and 23, Raber discloses The apparatus according to claim 9, wherein the circuitry is further configured to calculate the score by assigning a preset weighting value to each of the first to third conditions (Para. [0098] – [0102], “For analyzing probe trial data on Memory Island, the environment was divided into four quadrants and data was analyzed for the percentage of time spent in each quadrant, with the percentage of time spent in each quadrant as a within-participant measure.”).
Regarding claims 11 and 24, Raber discloses The apparatus according to claim 9, wherein the circuitry is further configured to compare the calculated score with a reference score and determines the second user as normal if the calculated score is equal to or higher than the reference score (Para. [0098] – [0102], “The percentage of successful trials in the visible and hidden target session was used as an additional performance measure. Following the hidden target trials, the participant received a thirty second probe trial (target removed).”).
Regarding claims 12, Raber discloses The apparatus according to claim 9, wherein the result processing module transmits the calculated score to the external device through the communication unit (Para. [0057], “The communication connection(s) (170) enable communication over a communication medium to another computing entity. The communication medium conveys information such as computer-executable instructions, audio or video input or output, or other data in a modulated data signal.”).
Regarding claims 13, Raber discloses The apparatus according to claim 1, wherein the communication unit include a wireless communication module or a wired communication module, and the external device is a smart phone or a PC (Para. [0057], “The communication connection(s) (170) enable communication over a communication medium to another computing entity. The communication medium conveys information such as computer-executable instructions, audio or video input or output, or other data in a modulated data signal.”).


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raber (US 2012/0190968 A1) (hereinafter – Raber) in view of Bohbot (US 2014/0315169 A1) (hereinafter – Bohbot) in further view of Veltz (US 2017/0173262 A1) (hereinafter – Veltz).

Regarding claims 2 and 15, Raber discloses The apparatus according to claim 1, Raber fails to disclose wherein the first screen is configured such that an avatar appears and hides the at least an item in a specific space or specific furniture.
However, in the same field of endeavor, Veltz teaches wherein the first screen is configured such that an avatar appears and hides the at least an item in a specific space or specific furniture (Para. [0379], “The medical system according to the invention can interact with the IoT. In an embodiment, the medical system according to the invention and/or at least parts of the IoT can be a non-deterministic and open network in which auto-organized or intelligent entities (Web services, SOA components), virtual objects (avatars) will be interoperable and able to act independently (pursuing their own objectives or shared ones) depending on the context, circumstances or environments.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus/method as taught by Raber to include an avatar as taught by Veltz to interact within the environment (Para. [0379], “A human being, and the associated medical system, when placed in an urban environment, may be surrounded by 1000 to 5000 trackable objects in the near future: the medical system will intensely interact with its environment.”).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raber (US 2012/0190968 A1) (hereinafter – Raber) in view of Bohbot (US 2014/0315169 A1) (hereinafter – Bohbot) in further view of L. Lhotska, O. Stepankova, P. Novak, J. Dolezal, J. Havlik and M. Uller, "Student projects in assistive technologies," 2014 Information Technology Based Higher Education and Training (ITHET), 2014, pp. 1-8, doi: 10.1109/ITHET.2014.7155706. (hereinafter – Lhotska).

Regarding claim 3, Raber discloses The apparatus according to claim 1, Raber fails to disclose wherein background images of the first screen and the second screen are configured to be the same as a home interior environment in which the user lives.
However, in the same field of endeavor, Lhotska teaches wherein background images of the first screen and the second screen are configured to be the same as a home interior environment in which the user lives (Page 5 para. 3, “the students decided to implement an interactive game whose aim was to remember various objects from daily life and places in the flat/house where the objects were hidden,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus/method as taught by Raber to include a home environment as taught by Lhotska to make the test more lifelike (Page 5 para. 3, “the students decided to implement an interactive game whose aim was to remember various objects from daily life and places in the flat/house where the objects were hidden,”).


Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raber (US 2012/0190968 A1) (hereinafter – Raber) in view of Bohbot (US 2014/0315169 A1) (hereinafter – Bohbot) in further view of Ahford (US 2016/0125748 A1) (hereinafter – Ashford).

Regarding claims 7 and 20, Raber discloses The apparatus according to claim 5, Raber fails to disclose wherein the second screen performing the recognition step displays a package screen in which the hidden items and new items not introduced before are mixed and includes a second user interface for inquiring the user to distinguish between the hidden items and the new items in the package screen.
However, in the same field of endeavor, Ashford teaches wherein the second screen performing the recognition step displays a package screen in which the hidden items and new items not introduced before are mixed and includes a second user interface for inquiring the user to distinguish between the hidden items and the new items in the package screen (Para. [0100], “If measurement is made of reaction time to new pictures, the reaction time indicates the time which the individual processes and perceives information and makes an attentive decision that the information has not been perceived previously during the test.” And para. [0104]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus/method as taught by Raber to include item mixing as taught by Ashford to change up the test and measure different data (Para. [0100], “Measurement of the reaction time to a response to a repeated picture indicates how quickly the subject is able to process, perceive, and recognize the information as a repeated item.”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Raber (US 2012/0190968 A1) (hereinafter – Raber) in view of Bohbot (US 2014/0315169 A1) (hereinafter – Bohbot) in further view of Veltz (US 2017/0173262 A1) (hereinafter – Veltz) in further view of L. Lhotska, O. Stepankova, P. Novak, J. Dolezal, J. Havlik and M. Uller, "Student projects in assistive technologies," 2014 Information Technology Based Higher Education and Training (ITHET), 2014, pp. 1-8, doi: 10.1109/ITHET.2014.7155706. (hereinafter – Lhotska).

Regarding claim 16, Raber discloses The method according to claim 15, Raber fails to disclose wherein background images of the first screen and the second screen are configured to be the same as a home interior environment in which the user lives.
However, in the same field of endeavor, Lhotska teaches wherein background images of the first screen and the second screen are configured to be the same as a home interior environment in which the user lives (Page 5 para. 3, “the students decided to implement an interactive game whose aim was to remember various objects from daily life and places in the flat/house where the objects were hidden,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus/method as taught by Raber to include a home environment as taught by Lhotska to make the test more lifelike (Page 5 para. 3, “the students decided to implement an interactive game whose aim was to remember various objects from daily life and places in the flat/house where the objects were hidden,”).

Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791